i          i     i                                                               i      i      i




                                MEMORANDUM OPINION

                                        No. 04-09-00651-CR

                                       IN RE Jason MIEARS

                                  Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 13, 2009, relator Jason Miears filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his motion to proceed pro se in the competency

hearing. Relator alleges he filed his motion on October 8, 2009. However, on October 20, 2009,

relator waived the issue of incompetency at a hearing before the trial court. Therefore, we DENY

AS MOOT relator’s petition for writ of mandamus. TEX . R. APP . P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH



        … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears,
           1

pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel
presiding.